Exhibit 10.12

 

PARTIAL ASSIGNMENT AND AMENDMENT OF
BACKSTOP AND SUBSCRIPTION AGREEMENT

 

This PARTIAL ASSIGNMENT AND AMENDMENT OF BACKSTOP AND SUBSCRIPTION AGREEMENT
(this “Agreement”) is made and entered into as of August 18, 2017, by and
between Zhengqi International Holding Limited, a company incorporated in the
British Virgin Islands (the “Assignor”), EarlyBirdCapital, Inc. (“Assignee”),
Pacific Special Acquisition Corp., a British Virgin Islands business company
with limited liability (the “Company”), and Borqs International Holding Corp, an
exempted company incorporated under the laws of the Cayman Islands with limited
liability (“Borqs”). Any capitalized term used but not defined herein shall have
the meaning ascribed to such term in the Backstop Agreement (as defined below).

 

WHEREAS, the Company and Assignor are parties to that certain Backstop and
Subscription Agreement, dated as of May 11, 2017 (the “Backstop Agreement”),
pursuant to which Assignor agreed to purchase up to Twenty-Four Million U.S.
Dollars ($24,000,000) of the Company’s ordinary shares of no par value (the
“Ordinary Shares”) through (i) open market or privately negotiated transactions
with third parties (with the Assignor not obligated to pay a price of greater
than $10.40 per share), (ii) a private placement at a price of $10.40 per share
with consummation to occur substantially concurrently with that of the closing
(the “Merger Closing”) of the transactions contemplated that certain Merger
Agreement, dated as of December 27, 2016 (as amended, including by the First
Amendment thereto on May 10, 2017 and the Second Amendment thereto on June 29,
2017, the “Merger Agreement”), by and among the Company, PAAC Merger Subsidiary
Limited, Zhengqi International Holding Limited in its capacity thereunder as the
Purchaser Representative, Zhengdong Zou in its capacity thereunder as the Seller
Representative, Borqs and, for certain limited purposes thereunder, the
Assignor, or (iii) a combination thereof, in order to ensure that there is at
least Twenty-Four Million U.S. Dollars ($24,000,000) in funds left in the Trust
Account as of the Merger Closing, after giving effect to any redemptions or
conversions by Public Stockholders, but before giving effect to the payment of
any Transaction Expenses, plus the amount of funds from any private placements
of the Company’s capital stock (or binding commitments therefor, other than the
Assignor’s obligations under the Backstop Agreement) occurring or to occur at or
prior to the Merger Closing (“Closing Proceeds”) (although the Assignor is
entitled, at its sole election, to purchase additional Ordinary Shares in excess
of such $24.0 million Closing Proceeds requirement, up to $24.0 million
purchased in total in connection with the Backstop Agreement);

 

WHEREAS, the Backstop Agreement provides in Section 16 thereof that the Company
and Borqs will not unreasonably withhold, delay or condition their consent to
transfer and assign all or a proportion of the Assignor’s obligations under the
Backstop Agreement to an investor that is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act or an institutional
“accredited investor” within the meaning of Rule 501 of Regulation D under the
Securities Act and who otherwise is reasonably expected to be capable of
satisfying the Assignor’s obligations transferred to such assignee, and that
such assignee shall be entitled to receive a proportionate share of the
Guarantee Escrow Shares based on the portion of the Assignor’s obligations
transferred to such assignee, as well as entitled to receive the rights and
obligations of the Assignor under the Registration Rights Agreement with respect
to its Shares; and

 

WHEREAS, Assignor desires to assign, transfer, convey and delegate to Assignee,
and Assignee desires to assume from Assignor, Seven Hundred and Fifty Thousand
U.S. Dollars ($750,000) of Assignor’s obligation to purchase Backstop Shares
under the Backstop Agreement.

 



 

 

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
which are hereby acknowledged, and intending to be legally bound hereby, the
parties hereby agree as follows:



 

1.       Assignment. Assignor hereby assigns, transfers, conveys and delegates
to Assignee Seven Hundred and Fifty Thousand U.S. Dollars ($750,000) (the
“Assigned Amount”) of Assignor’s obligation to purchase Backstop Shares under
the Backstop Agreement, and Assignee hereby accepts such assignment, transfer,
conveyance and delegation and assumes from Assignee the Assigned Amount of
Assignor’s obligation to purchase Backstop Shares under the Backstop Agreement.

 

2.       Guarantee Escrow Shares. In consideration of the assignment and
assumption by Assignee of Assignor’s obligations under the Backstop Agreement in
accordance with the terms of this Agreement, the parties hereby agree that
Assignee shall be entitled to receive three and one hundred twenty-five
thousandths percent (3.125%) of the Guarantee Escrow Shares that Assignor is
entitled to receive under the Backstop Agreement (rounded to the nearest whole
share) at the same time as such shares are received by Assignor, but subject to
the same terms and conditions that apply to Assignor under the Backstop
Agreement and the Merger Agreement, including the forfeiture of such shares to
the extent that the Guarantee Escrow Shares (or equivalent replacement shares)
are earned by Borqs’ shareholders under the Merger Agreement. Assignee hereby
acknowledges and agrees that the Purchaser Representative shall act on behalf of
Assignee with respect to the provisions of Article XII of the Merger Agreement
and the Escrow Agreement, as contemplated by the terms and conditions of the
Merger Agreement.

 

3.       Representations and Warranties of Assignee. In accordance with Section
16 of the Backstop Agreement, Assignee hereby represents and warrants that it is
either a “qualified institutional buyer” within the meaning of Rule 144A under
the Securities Act or an institutional “accredited investor” within the meaning
of Rule 501 of Regulation D under the Securities Act. Assignee further hereby
makes to the Company, as of the date of this Agreement, each of the
representations, warranties and covenants of the Subscriber set forth in
Sections 7 and 9 of the Backstop Agreement. Contemporaneously with the execution
and delivery of this Agreement, Assignee shall execute and deliver to the
Company the Investor Questionnaire attached hereto as Exhibit A (which shall be
the “Investor Questionnaire” with respect to Assignee for purposes of the
Backstop Agreement).

 

4.       Amendments. The parties hereby agree to amend the Backstop Agreement as
follows:

 

(a)       The parties hereby agree that, notwithstanding Section 4(a) of the
Backstop Agreement, both Assignor and Assignee shall only be required to fund
the Subscription Amount on the date of the Merger Closing and each shall be
permitted to fund such amounts without the use of any escrow.

 

(b)       The parties further hereby agree that, notwithstanding Sections 2(c)
and 4(b) of the Backstop Agreement, the Backstop Offering will be consummated by
the Company immediately prior to the Merger Closing.

 

(c)       The parties further hereby agree that in lieu of a new Registration
Rights Agreement, the existing Registration Rights Agreement, dated as of
October 14, 2015, by and among the Company and the “Investors” named therein,
including both of Assignor and Assignee, will be amended and restated to provide
the rights that are contemplated to be included the Registration Rights
Agreement by Section 6(a) of the Backstop Agreement.

 

(d)       The parties further agree that any Backstop Shares purchased by
Assignee and any Guarantee Escrow Shares received by Assignee shall be included
as “Registrable Securities” under Section 5 of the Purchaser UPO (as such term
is defined in the Merger Agreement).

 

5.       Consent. In accordance with Section 16 of the Backstop Agreement, the
Company and Borqs hereby consent to the assignment and assumption of the
Assigned Amount from Assignor to Assignee as set forth herein. In accordance
with Section 16 of the Backstop Agreement, Assignee shall be deemed to be the
“Subscriber” under the Backstop Agreement (and the Registration Rights
Agreement) with respect to the rights and obligations under this Agreement
transferred to Assignee hereunder.

 



 2 

 

 

6.       Acknowledgement of Appointment of Purchaser Representative. Each of
Assignor and Assignee hereby acknowledge that pursuant to and in accordance with
Section 10.14 of the Merger Agreement, the Purchaser Representative is
authorized to act on behalf of the Purchaser in connection with the Merger
Agreement and the Escrow Agreement. Each of Assignor and Assignee hereby
authorize the Purchaser Representative to act on their behalf as their sole and
exclusive agent, attorney-in-fact and representative with respect to (i) any
determinations (or disputes) under or in connection with the Merger Agreement as
to whether Assignor and Assignee are entitled to all or any portion of the
Guarantee Escrow Shares and (ii) any matters relating to the Escrow Agreement,
including without limitation the disbursement of Guarantee Escrow Shares
thereunder.

 

7.       Notices. The parties agree that for purposes of the notice provisions
under Section 12 of the Backstop Agreement, Assignee’s address notice shall be
as follows:

 



 

 

If to Assignee, to:

 

EarlyBirdCapital, Inc.

366 Madison Ave., 8th Floor

New York, NY 10016



Attn: Steven Levine, CEO

Telephone No.: (212) 661-3808

email: slevine@ebcap.com

With a copy (which will not constitute notice) to:

 

Graubard Miller

The Chrysler Building

405 Lexington Avenue, 11th Floor

New York, New York 10174-1101

Attn: David Miller, Esq.

Telephone No.: (212) 818-8661

Facsimile No.: (212) 818-8881

Email: dmiller@graubard.com

 

and

 

Zhengqi International Holding Limited to the address as set forth with respect
to Subscriber in Section 12 of the Backstop Agreement (including persons or
entities entitled to copies of notices)

 



 

 

8.       Miscellaneous. Except as expressly provided in this Agreement, all of
the terms and
provisions in the Backstop Agreement and shall remain in full force and effect,
on the terms and subject to the conditions set forth therein. This Agreement
does not constitute, directly or by implication, an amendment, modification or
waiver of any provision of the Backstop Agreement, or any other right, remedy,
power or privilege of any party to the Backstop Agreement, except as expressly
set forth herein. Any reference to the Backstop Agreement in the Backstop
Agreement or any other agreement, document, instrument or certificate entered
into or issued in connection therewith shall hereinafter mean the Backstop
Agreement, as amended or modified, or the provisions thereof waived, by this
Agreement (or as the Backstop Agreement may be further amended or modified after
the date hereof in accordance with the terms thereof). The provisions of
Sections 12 through 25 of the Backstop Agreement are hereby incorporated herein
by reference and apply to this Agreement as if all references to the “Agreement”
contained therein were instead references to this Agreement.

 

{Remainder of Page Intentionally Left Blank; Signature Page Follows}

 



 3 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as of the
date first written above.

 



  Assignor.         ZHENGQI INTERNATIONAL HOLDING LIMITED         By: /s/
Zhouhong Peng    Name:  Zhouhong Peng    Title: Director          Assignee:    
    NINEPOINT CAPITAL LLC         By: /s/ Yaqi Feng    Name: Yaqi Feng   Title:
CEO         The Company:         PACIFIC SPECIAL ACQUISITION CORP.         By:
/s/ Zhouhong Peng    Name:  Zhouhong Peng   Title: CEO         Borqs:          
BORQS INTERNATIONAL HOLDING CORP.         By:   Name:



  Title:                                      

 

[Signature Page to Partial Assignment of Backstop and Subscription Agreement]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as of the
date first written above.

 

  Assignor.         ZHENGQI INTERNATIONAL HOLDING LIMITED         By:   Name:   
  Title:           Assignee:         EARLYBIRDCAPITAL, INC.         By:    
Name:      Title:           The Company:         PACIFIC SPECIAL ACQUISITION
CORP.         By:     Name:      Title:           Borqs:         BORQS
INTERNATIONAL HOLDING CORP.         By: /s/ Pat Chan   Name: Pat Chan   Title:
                                      

 

[Signature Page to Partial Assignment and Amendment of Backstop and Subscription
Agreement]

 



 

 

 

Exhibit A

 

Investor Questionnaire

 

THIS QUESTIONNAIRE MUST BE ANSWERED FULLY AND RETURNED ALONG WITH YOUR COMPLETED
SUBSCRIPTION AGREEMENT IN CONNECTION WITH YOUR PROSPECTIVE PURCHASE OF SHARES
FROM PACIFIC SPECIAL ACQUISITION CORP (THE “COMPANY”).

 

THE INFORMATION SUPPLIED IN THIS QUESTIONNAIRE WILL BE HELD IN STRICT
CONFIDENCE. NO INFORMATION WILL BE DISCLOSED EXCEPT TO THE EXTENT THAT SUCH
DISCLOSURE IS REQUIRED BY LAW OR REGULATION, OTHERWISE DEMANDED BY PROPER LEGAL
PROCESS OR IN LITIGATION INVOLVING THE COMPANY AND ITS CONTROLLING PERSONS.

 

Capitalized terms used herein without definition shall have the respective
meanings given such terms as set forth in the Partial Assignment and Amendment
of Backstop and Subscription Agreement by and among Zhengqi International
Holding Limited, a company incorporated in the British Virgin Islands,
EarlyBirdCapital, Inc., the Company, and Borqs International Holding Corp,
Company (the “Agreement”).

 

(1)       The undersigned represents and warrants that he, she or it comes
within at least one category marked below, and that for any category marked, he,
she or it has truthfully set forth, where applicable, the factual basis or
reason the undersigned comes within that category. The undersigned agrees to
furnish any additional information which the Company reasonably deems necessary
in order to verify the answers set forth below.

 

Category A ___The undersigned is an individual (not a partnership, corporation,
etc.) whose individual net worth, or joint net worth with his or her spouse,
presently exceeds $1,000,000.

 

Explanation. In calculating net worth, you include all of your assets (other
than your primary residence), whether liquid or illiquid, such as cash, stock,
securities, personal property and real estate based on the fair market value of
such property MINUS all debts and liabilities (except that a mortgage or other
debt secured by your primary residence, up to the estimated fair market value of
the primary residence at the time of the purchase of the Shares, shall not be
included as a liability, provided that if the amount of such indebtedness
outstanding at the time of the purchase of the Shares exceeds the amount
outstanding 60 days before such time, other than as a result of the acquisition
of your primary residence, the amount of such excess shall be included as a
liability. Further, the amount of any mortgage or other indebtedness secured by
your primary residence that exceeds the fair market value of the residence at
the time of the purchase of the Shares shall be included as a liability.

 

Category B ___The undersigned is an individual (not a partnership, corporation,
etc.) who had an income in excess of $200,000 in each of the two most recent
years, or joint income with his or her spouse in excess of $300,000 in each of
those years (in each case including foreign income, tax exempt income and full
amount of capital gains and losses but excluding any income of other family
members and any unrealized capital appreciation) and has a reasonable
expectation of reaching the same income level in the current year.

 



 A-1 

 

 

Category C ___The undersigned is a director or executive officer of the Company
which is issuing and selling the Shares.

 

Category D ___The undersigned is a bank, as defined in Section 3(a)(2) of the
Securities Act of 1933, as amended (the “Act”); a savings and loan association
or other institution as defined in Section 3(a)(5)(A) of the Act, whether acting
in its individual or fiduciary capacity; any broker or dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934; any insurance
company as defined in Section 2(a)(13) of the Act; any investment company
registered under the Investment Company Act of 1940 or a business development
company as defined in Section 2(a)(48) of that Act; any Small Business
Investment Company licensed by the U.S. Small Business Administration under
Section 301(c) or (d) of the Small Business Investment Act of 1958; any plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions, for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; any
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment advisor, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors (describe entity).    

 

Category E ___The undersigned is a private business development company as
defined in Section 202(a) (22) of the Investment Advisors Act of 1940 (describe
entity)    

 

Category F ___The undersigned is either a corporation, partnership,
Massachusetts or similar business trust, or any organization described in
Section 501(c)(3) of the Internal Revenue Code, in each case not formed for the
specific purpose of acquiring the Shares and with total assets in excess of
$5,000,000. (describe entity)    

 

Category G ___The undersigned is a trust with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the Shares, where
the purchase is directed by a “sophisticated investor” as defined in Regulation
506(b)(2)(ii) under the Act.    

 

Category H ___The undersigned is an entity (other than a trust) in which all of
the equity owners are “accredited investors” within one or more of the above
categories. If relying upon this Category alone, each equity owner must complete
a separate copy of this Investor Questionnaire. (describe entity)    



 

The undersigned agrees that the undersigned will notify the Company at any time
on or prior to the applicable closing in the event that the representations and
warranties in this Investor Questionnaire shall cease to be true, accurate and
complete.

 



 A-2 

 

 

(2)       Suitability (please answer each question)

 

(a)Are you familiar with the risk aspects and the non-liquidity of investments
such as the Shares for which you seek to acquire?    
  YES           NO         

 

(b)Do you understand that there is no guarantee of financial return on this
investment and that you run the risk of losing your entire investment?    
  YES           NO         

 

(3)       Manner in which title is to be held: (circle one)

 

(a)Individual Ownership

 

(b)Community Property

 

(c)Joint Tenant with Right of Survivorship (both parties must sign)

 

(d)Partnership

 

(e)Tenants in Common

 

(f)Company

 

(g)Trust

 

(h)Other

 

(4)       Are you a U.S. person (as defined in the Securities Act)?

 

  YES           NO         

 

(5)       FINRA Affiliation.

 

Are you affiliated or associated with a member of FINRA (please check one):

 

YES _____ NO _____

 

If Yes, please describe:

 

 



 

 

 



 

 

 



 

 

*If subscriber is a Registered Representative with a member of FINRA, have the
following acknowledgment signed by the appropriate party:

 



 A-3 

 

 

The undersigned FINRA firm acknowledges receipt of the notice required by the
Conduct Rules of FINRA.

 

  Name of NASD Member Firm         By:       Authorized Officer         Date:  
       

 

{Remainder of page intentionally left blank}



 



 A-4 

 

 

The undersigned is informed of the significance to the Company of the foregoing
representations and answers contained in this Investor Questionnaire and such
answers have been provided under the assumption that the Company will rely on
them. The undersigned represents and warrants to the Company, as or on behalf of
the Subscriber, that the information in this Investor Questionnaire is true,
complete and accurate and may be relied upon by the Company. The Subscriber
understands that a false representation may constitute a violation of law, and
that any person or entity who suffers damage as a result of a false
representation may have a claim against the Subscriber for damages

 

Individual Signature:   Entity Signature:             Signature   Entity Name  
          By: Name (Print)      Signature           Date:                    
Signatory Name (Print)                      

Title

                Date:       

 

 

A-5



 

 